DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 5/14/2021. Claims 1-26 are currently pending. Claims 1, 11, 16, and 21 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the limitation “the undivided second lane” in line 12 lacks sufficient antecedent basis. In order to further prosecution, the limitation “a second lane” in line 6 has been interpreted to recite “an undivided second lane.” Claims 17-26 are rejected based on their dependency from claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-16, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque (US 2016/0102278 A1) in view of Klein (US 3512332).
	Regarding claim 1, Labeque discloses a system comprising a single web of film material (the thermoformable film, para. 0083), a forming arrangement (para. 0084, lines 13-20) configured to interact with the web to form chambers in the web; a first filling device (para. 0086, lines 3-7) configured to deposit a first substance into one or more of the formed chambers, wherein the web is folded onto itself so as to form one or more multi-chamber packages (para. 0075, lines 2-9).
	However, Labeque does not disclose that the film material extends in a machine direction and defines a plurality of lateral lanes or how the single web of film is folded.
	Klein teaches a system comprising a single undivided web of material (1 – Fig. 1; all the elements of the web are integral with each other, hence the web is interpreted as “undivided”) extending in a machine direction (from right to left, see Fig. 1) and defining a plurality of lateral lanes (the lane comprising 4 and the lane comprising 10 – Fig. 1) extending contiguously in a cross-machine direction, orthogonal to the machine direction; a forming arrangement (11 – Fig. 1) configured to interact with the web to form chambers along an undivided second lane (the lane comprising 4 – Fig. 1) of the plurality of lanes in the machine direction (col. 4, lines 62-74); a first folding mechanism (the metal arm, col. 5, lines 6-10; the lane is continuous, hence it is interpreted as “undivided”) configured to form a fold between the lateral lanes in the machine direction such that an undivided first lane (the lane comprising 10 – Fig. 1; the lane is continuous, hence it is interpreted as “undivided”) of the plurality of lanes is directed to overlie the one or more formed chambers of the undivided second lane (see Fig. 1) so as to form a package. One of ordinary skill in the art, upon reading the teaching of Klein, would have immediately recognized that the web of Labeque could be folded on itself using the first folding mechanism of Klein when the web is extending in the machine direction as taught by Klein.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the system of Labeque to have extended the film in a machine direction such that it defines a plurality of lanes and using a first folding mechanism as taught by Klein since Labeque is silent as to the particular machinery performing the folding operation on the web and Klein provides one such mechanism.

Labeque, as modified by Klein, further teaches:
	Claim 2, that the film material comprises a water soluble film (para. 0071, lines 4-15, Labeque).

	Claim 3, essentially all of the elements of the claimed invention in claim 1.
	However, Labeque, as modified by Klein, does not expressly disclose the lateral width of the web.
	In this case, one of ordinary skill in the art would have recognized that the width of the web is a result effective variable since the width of the web determines how much the formed package may hold.
In re Aller, 105 USPQ 233.

	Claim 14, essentially all of the elements of claim 1.
	However, Labeque, as modified by Klein, does not expressly teach at least on cleaning device configured to remove unwanted material from the formed chambers.
	In this case, the examiner takes Official Notice that it is old and well known in the art to provide a cleaning device to remove unwanted material from formed chambers to prevent contamination of products.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the system of Labeque, as already modified by Klein, to have included a cleaning device configured to remove unwanted material from the formed chambers in order to prevent contamination of products in the chambers.

	Claim 15, at least one sealing device configured to apply an aqueous fluid to the first lane or about the formed chambers of the second lane in order to seal the formed chambers upon the first lane being folded to overlie the one or more formed chambers of the second lane (para. 0087, Labeque).

	Claim 16, a method for forming a multi-chamber package, the method comprising: interacting a forming arrangement with a single undivided web of film material (para. 0084, lines 13-20, Labeque) extending in a machine direction, the web defining a plurality of lateral lanes extending contiguously in a cross-machine direction, orthogonal to the machine direction, so as to form chambers along an undivided second lane of the plurality of lateral lanes in the machine direction (see Fig. 1, Klein); depositing a first substance into one or more of the formed chambers of the second lane with a first filling device (para. 0086, lines 3-7, Labeque); and forming a fold between lateral lanes in the machine direction with a first folding mechanism (the metal arm, col. 5, lines 6-10, Klein) such that an undivided first lane of the plurality of lateral lanes is directed to overlie the one or more formed chambers of the undivided second lane, so as to form one or more multi-chamber packages (see Fig. 1, Klein).

Claim 25, essentially all of the elements of claim 16.
	However, Labeque, as modified by Klein, does not expressly teach removing unwanted material from the formed chambers using at least one cleaning device.
	In this case, the examiner takes Official Notice that it is old and well known in the art to use a cleaning device to remove unwanted material from formed chambers to prevent contamination of products.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Labeque, 

	Claim 26, applying an aqueous fluid to the first lane or about the formed chambers of the second lane using at least one sealing device in order to seal the formed chambers upon the first lane being folded to overlie the one or more formed chambers of the second lane (para. 0087, Labeque).

Allowable Subject Matter
Claims 4-13 and 17-24 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive.

	Regarding claims 1 and 16, applicant argues that Labeque, as modified by Klein, does not teach the limitation “an undivided first lane of the plurality of lateral lanes directed to overlie the one or more formed chambers of the undivided second lane” since Klein discloses folding over side flaps but not the lane itself.
	However, it is noted that a lane is simply the path that an item takes. In this case, the first lane is interpreted as the path that the flaps travel along. Since the flaps fold over, the lane must necessarily fold over as well. Furthermore, since there are no discontinuities in the lane, the lane is interpreted to be “undivided.” Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/17/2021